FILED
                             NOT FOR PUBLICATION                            JAN 02 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                          No. 11-10527

                Plaintiff - Appellee,              D.C. No. 4:11-cr-00022-RCC

  v.
                                                   MEMORANDUM *
MIGUEL LEYVA-NINO, a.k.a. Miguel
Nino Leyva,

                Defendant - Appellant.



                     Appeal from the United States District Court
                               for the District of Arizona
                     Philip G. Reinhard, District Judge, Presiding **

                           Submitted December 19, 2012 ***

Before:         GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Miguel Leyva-Nino appeals from the district court’s judgment and




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **
             The Honorable Philip G. Reinhard, Senior United States District
Judge for the Northern District of Illinois, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
challenges his guilty-plea conviction and 45-month sentence for reentry after

deportation, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386

U.S. 738 (1967), Leyva-Nino’s counsel has filed a brief stating there are no

grounds for relief, along with a motion to withdraw as counsel of record. We have

provided Leyva-Nino with the opportunity to file a pro se supplemental brief. No

pro se supplemental brief or answering brief has been filed.

      Leyva-Nino has waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                     11-10527